NOTE: This order is nonprecedential.


  ijliniteb ~tate5 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con·
cerns the procedure or jurisdiction of the Board.     The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We
SYDNOR v. MSPB                                              2

determine that the Board should be designated as the
respondent.
      Accordingly,
      IT Is ORDERED THAT:
    The motion is granted. The revised official caption is
reflected above.
                                  FOR THE COURT


      JUL 29 2011                  /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk

cc: Reginald L. Sydnor
    James R. Sweet, Esq.
                                       u.s. coUJ~~~I'EALS FOR
                                          THE FEDERAL CIRCUIT
    Jeff Gaugher, Esq.
                                             JUl 29 2011
s20
                                              JANHORBALY
                                                 CLERK